herniated disc in March 2008. 1 In April 2008, MGM Mirage's insurer,
                appellant Chartis Insurance, accepted respondent's workers' compensation
                claim, and in so doing, it categorized respondent's injury as a "lumbar
                strain." 2
                              After his claim for a lumbar strain had been accepted,
                respondent requested temporary total disability (TTD) benefits from
                Chartis. Respondent submitted a physician's progress report completed by
                his own neurosurgeon that certified respondent as TTD from the date of
                his initial January 2008 examination. Chartis denied respondent's
                request for TTD benefits, as did a hearing officer.
                              Respondent then appealed the denial to an appeals officer.
                Before the appeals officer, appellants argued that respondent's herniated
                disc was not a compensable injury because it was a preexisting condition
                that was not aggravated by respondent's November 2007 fall. The appeals
                officer disagreed and awarded TTD benefits to respondent, as well as
                medical benefits. Appellants then filed a petition for judicial review,
                which the district court denied. This appeal followed.
                              "This court, like the district court, reviews an appeals officer's
                decision for clear error or abuse of discretion."      Dickinson v. Am. Med.
                Response, 124 Nev. 460, 465, 186 P.3d 878, 882 (2008); see also NRS
                233B.135(3) (setting forth the standard for judicial review of an agency's
                decision). Although we review issues of law de novo, "the appeals officer's



                       'Respondent underwent a follow-up surgery roughly one year later.

                       2 Wenote that AIG, and not appellant Chartis, was actually the
                insurer responsible for the initial processing of respondent's claim. We
                refer to Chartis in this disposition for the sake of clarity.


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                        fact-based legal conclusions are entitled to deference and will not be
                        disturbed if they are supported by substantial evidence. Substantial
                        evidence is evidence that a reasonable person could accept as adequately
                        supporting a conclusion." Dickinson, 124 Nev. at 465-66, 186 P.3d at 882
                        (footnotes omitted). Moreover, our review is limited to the record before
                        the appeals officer. Id. at 466, 186 P.3d at 882; see NRS 233B.135(1)(b).
                        Substantial evidence supports the appeals officer's finding that
                        respondent's fall aggravated his preexisting condition
                                    Under NRS 616C.175, if an employee sustains a work-related
                        injury that "aggravates, precipitates or accelerates" a nonwork-related
                        preexisting condition, the employee is entitled to compensation "unless the
                        insurer can prove by a preponderance of the evidence that the subsequent
                        injury is not a substantial contributing cause of the resulting condition."
                        NRS 616C.175(1). Appellants argued before the appeals officer that there
                        was no evidence to support respondent's contention that his fall
                        aggravated, precipitated, or accelerated his preexisting condition. Rather,
                        appellants contended that the pain respondent experienced following his
                        fall was merely a recurrence of the pain associated with his already-
                        herniated disc. The appeals officer disagreed and awarded TTD benefits
                        to respondent.
                                    On appeal, appellants contend that it was clearly erroneous
                        for the appeals officer to find that respondent's fall aggravated his
                        herniated disc. We disagree, as substantial evidence supports the appeals
                        officer's finding. First, respondent testified that immediately before his
                        fall, he was able to discharge his occupational duties, whereas
                        immediately after his fall and in the ensuing days, he struggled to stand
                        under his own power. This is the epitome of an "aggravation." See Grover
                        C. Dils Med. Ctr. v. Menditto, 121 Nev. 278, 286-87, 112 P.3d 1093, 1099

SUPREME COURT
        OF
     NEVADA
                                                             3
(0) I947A     f-12„AL
                (2005) (indicating that an "aggravation" is "the result of a specific,
                intervening work-related trauma," whereas a "recurrence" is when
                "   symptoms of an original injury persist and when no specific incident can
                independently explain the worsened condition"). Moreover, the physician
                who treated respondent after his fall referred him to a neurosurgeon,
                which is something that his pre-fall treating physicians never did.
                Finally, the doctor who conducted an independent review of respondent's
                medical records expressly opined that respondent's surgeries were "done
                as a direct result of the industrial accident."
                              Thus, substantial evidence supports the appeals officer's
                finding that respondent's fall aggravated his herniated disc. NRS
                616C.175(1); Grover C. Dils Med. Ctr., 121 Nev. at 286-87, 112 P.3d at
                1099. As this was the only meaningful argument that appellants put forth
                before the appeals officer to support the denial of TTD benefits, the officer
                did not clearly err in awarding these benefits. 3 Dickinson, 124 Nev. at
                465-66, 186 P.3d at 882; NRS 233B.135(1)(b).




                         3Appellants   argued alternatively that TTD benefits were
                unwarranted because respondent moved out of state shortly after his fall,
                which, according to appellants, prevented them from offering respondent
                modified light-duty employment. See NRS 616C.475(5)(b) (relieving an
                employer of the obligation to pay TTD benefits if the employer offers the
                employee light-duty employment that complies with restrictions imposed
                by the employee's physician). Appellants presented no evidence to the
                appeals officer to suggest that they had a viable light-duty employment
                offer for respondent and were simply unable to communicate this offer to
                respondent or his attorney. Accordingly, the appeals officer did not clearly
                err in rejecting this argument.


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                Medical benefits were properly awarded once the appeals officer determined
                that respondent's herniated disc was a compensable injury
                             Appellants contend that the appeals officer improperly
                awarded medical benefits for the treatment associated with respondent's
                herniated disc because appellants initially accepted respondent's claim for
                only a "lumbar strain" and respondent did not directly challenge the scope
                of his claim. We disagree. Because appellants' primary argument before
                the appeals officer was that respondent's herniated disc was not
                aggravated by his fall, the issue of whether his herniated disc was a
                compensable injury was squarely before the appeals officer. 4 See NRS
                616C.360(2) (indicating that an appeals officer must hear any matter
                raised before him or her on its merits). Thus, once the appeals officer
                determined that the herniated disc was a compensable injury, medical
                benefits were clearly part of the "compensation" to which respondent was
                entitled. See NRS 616A.090 (defining "compensation" to include "accident
                benefits"); NRS 616A.035(1) (defining "accident benefits" as "medical,
                surgical, hospital or other treatments").
                            In sum, the award of TTD benefits was not clearly erroneous
                because substantial evidence supported the appeals officer's finding that
                respondent's fall aggravated his herniated disc.   Dickinson, 124 Nev. at
                465-66, 186 P.3d at 882; NRS 233B.135(1)(b). Additionally, the officer
                properly awarded medical benefits as part of the compensation to which



                      4We  note that the appeals officer's May 2009 interim order expressly
                stated as much: "[T]here remains an underlying medical issue in this
                appeal as to whether the claim includes the disc pathology and subsequent
                surgery or whether the claim is limited to a [lumbar] strain only with all
                other conditions denied."


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                respondent was entitled. NRS 616A.090; NRS 616A.035. Accordingly, we
                affirm the district court's denial of appellants' petition for judicial review. 5
                             It is so ORDERED.




                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. Jack B. Ames, Senior Judge
                     Janet Trost, Settlement Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Michael Paul Wood
                     Eighth District Court Clerk




                      5Any   concerns about respondent's TTD certification from his
                neurosurgeon that were not properly advanced as arguments to the
                appeals officer were not considered on appeal. See City of Las Vegas v.
                Lawson, 126 Nev. , n.2, 245 P.3d 1175, 1179 n.2 (2010) (indicating
                that a party is precluded from raising an argument on appeal that was not
                raised before the appeals officer); Edwards v. Emperor's Garden Rest., 122
                Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (noting that this court
                need not consider an issue when a party fails to provide cogent argument
                supported by salient authority).


SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A